      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 SURESH MALLELA,                                :
                                                :     Civil Action No. 2:19-cv-01658
                       Plaintiff,               :
                                                :
     v.                                         :     The Honorable J. Nicholas Ranjan
                                                :
 COGENT INFOTECH CORP.,                         :
                                                :
                       Defendant.               :
                                                :
                                                :


DEFENDANT’S BRIEF IN SUPPORT OF ITS PARTIAL MOTION TO DISMISS
        COUNTS I, IV, AND V OF PLAINTIFF’S COMPLAINT
              PURSUANT TO FED. R. CIV. P. 12(b)(6)


          Defendant Cogent Infotech Corp. (“Cogent”), by and through its attorneys, Maiello,

Brungo, and Maiello, LLP, hereby files this Brief in Support of its Partial Motion to

Dismiss Counts I, IV, and V of Plaintiff's Complaint Pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure

                            I.      FACTUAL BACKGROUND


          On December 20, 2019, Plaintiff Suresh Mallela (“Plaintiff” or “Mallela”), initiated

this action by filing a Complaint (“Plaintiff’s Complaint”) in the United States District

Court for the Western District of Pennsylvania. (See Doc. No. 1). Plaintiff's Complaint

alleges he was “lured” into employment with Cogent as a technology professional with

“promises of long-term work, large salaries, health insurance and other benefits.” (Id. at




                                                    -1-                      310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 2 of 27




¶3). Plaintiff further alleges Cogent promised him assistance in obtaining a Permanent

Residency Card (a “Green Card”). (Id.).

       Plaintiff’s Complaint specifically alleges that Cogent hired Plaintiff at an hourly

rate of Sixty Dollars ($60.00) per hour and, further, provided benefits such as “health

insurance and paid time off.” (Id. at ¶29). Plaintiff began working for Cogent in December,

2017 and ceased working for Cogent on April 30, 2019, a period of seventeen (17) months.

(Id. at ¶31). Other than Plaintiff’s claim that Cogent purportedly offered to assist Plaintiff

in obtaining a Green Card, Plaintiff’s sole employment-related claim against Cogent is that

Cogent allegedly failed to pay Plaintiff’s wages for one (1) of the seventeen (17) months

Plaintiff worked for Cogent. (Id. at ¶33). Notably, Plaintiff alleges that Cogent failed to

pay his wages for April, 2019, the last month Plaintiff worked for Cogent. (Id.).

       Plaintiff’s Complaint contains six (6) causes of action against Cogent: (1) a

purported violation of the Trafficking Victims Protection Act of 2000 and Trafficking

Victims Reauthorization Act of 2003 (the “Trafficking Act”); (2) a purported violation of

the Fair Labor Standards Act; (3) an alleged violation of the Pennsylvania Wage Payment

and Collection Law; (4) an alleged claim of Intentional Infliction of Emotional Distress;

(5) an alleged claim of Negligent Infliction of Emotional Distress; and (6) an alleged claim

of Breach of Contract. (Id. at ¶¶37-69). Plaintiff requests damages for compensatory

damages, attorneys’ fees, and punitive damages. (Id. at Prayer for Relief).


                             II.     STANDARD OF REVIEW


       “In a Rule 12(b)(6) motion, the court evaluates the merits of the claims by accepting

all allegations in the complaint as true, viewing them in the light most favorable to the

plaintiffs, and determining whether they state a claim as a matter of law.” Gould Elecs.,


                                                -2-                          310364,13014.11
       Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 3 of 27




Inc. v. United States, 220 F.3d 169, 178 (3d Cir. 2000). In Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007), the United States Supreme Court recognized that “a plaintiff's

obligation to provide the 'grounds' of his 'entitle[ment] to relief' requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555.

       Following these basic dictates, the Supreme Court, in Ashcroft v. Iqbal, 556 U.S.

662 (2009), subsequently defined a two-pronged approach to a court's review of a motion

to dismiss. "First, the tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice." Id. at 678.

Thus, although "Rule 8 marks a notable and generous departure from the hyper-technical,

code-pleading regime of a prior era . . . it does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions." Id. at 678-79. Second, the Supreme

Court emphasized that "only a complaint that states a plausible claim for relief survives a

motion to dismiss." Id. at 679.

                                   IV.     ARGUMENT


A.     Count I of Plaintiff’s Complaint Fails to Set Forth a Viable Claim Against
       Cogent Under the Trafficking Victims Protection Act of 2000 and the
       Trafficking Victims Reauthorization Act of 2003.


       Count I of Plaintiff’s Complaint asserts a claim for a violation of the Trafficking

Act. Within Count I, Plaintiff alleges that Defendant violated four (4) specific sections of

the Trafficking Act, specifically: 1. 18 U.S.C. §1589 – Forced Labor; 2. 18 U.S.C. §1590

– Trafficking with Respect to Peonage, Slavery, Involuntary Servitude, or Forced Labor;




                                                -3-                          310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 4 of 27




3. 18 U.S.C. §1592 - Unlawful Conduct with Respect to Documents in Furtherance of

Trafficking, Peonage, Slavery, Involuntary Servitude, or Forced Labor; and 4. 18 U.S.C.

§1597 - Unlawful Conduct With Respect to Immigration Documents. The averments of

Plaintiff’s Complaint, even if accepted as true, cannot support a claim under any of these

Sections of the Trafficking Act.

1. 18 U.S.C. §1589 – Forced Labor

       Section 18 U.S.C. §1589 provides, in pertinent part:

               (a) Whoever knowingly provides or obtains the labor or services of a person
                   by any one of, or by any combination of, the following means--

                   (1) by means of force, threats of force, physical restraint, or threats of
                       physical restraint to that person or another person;

                   (2) by means of serious harm or threats of serious harm to that person
                       or another person;

                   (3) by means of the abuse or threatened abuse of law or legal process;
                       or

                   (4) by means of any scheme, plan, or pattern intended to cause the
                       person to believe that, if that person did not perform such labor or
                       services, that person or another person would suffer serious harm or
                       physical restraint,

               shall be punished as provided under subsection (d).

               (b) Whoever knowingly benefits, financially or by receiving anything of
                   value, from participation in a venture which has engaged in the
                   providing or obtaining of labor or services by any of the means
                   described in subsection (a), knowing or in reckless disregard of the fact
                   that the venture has engaged in the providing or obtaining of labor or
                   services by any of such means, shall be punished as provided in
                   subsection (d).

               (c) In this section:

                   (1) The term “abuse or threatened abuse of law or legal process” means
                       the use or threatened use of a law or legal process, whether
                       administrative, civil, or criminal, in any manner or for any purpose



                                               -4-                          310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 5 of 27




                        for which the law was not designed, in order to exert pressure on
                        another person to cause that person to take some action or refrain
                        from taking some action.

                   (2) The term “serious harm” means any harm, whether physical or
                       nonphysical, including psychological, financial, or reputational
                       harm, that is sufficiently serious, under all the surrounding
                       circumstances, to compel a reasonable person of the same
                       background and in the same circumstances to perform or to
                       continue performing labor or services in order to avoid incurring
                       that harm.

See 18 U.S.C. §1589.

       As a threshold matter, “[t]he [Trafficking Act] is an Act to combat trafficking of

persons, especially into the sex trade, slavery, and slavery-like conditions, in the United

States and countries around the world through prevention, through prosecution and

enforcement against traffickers, and through protection and assistance to victims of

trafficking.” Aguilera v. Aegis Communications Group, LLC, 72 F.Supp. 3d 975, 978

(W.D. Mo. 2014). “The purpose of the [Trafficking Act] is to combat trafficking in

persons, a contemporary manifestation of slavery whose victims are predominately women

and children, to ensure just and effective punishment of traffickers.” Id. “Many of the

victims are trafficked into the international sex trade, often by force, fraud or coercion.”

Id. (citing Nunag–Tanedo v. East Baton Rouge Parish School Board, 790 F.Supp.2d 1134,

1143 (C.D. Cal. 2011)).

        In an effort to combat these practices, the Act provides victims with the right to

assert s claim under Section 1598 if they are coerced or forced to perform work or provide

service as a result of physical force, physical restraint, serious harm or abuse. 18 U.S.C.

§1589. Recognizing that all coercion is not physical, the Act also provides victims with the

right to assert claim if they are mentally coerced to perform work through threats of force,

threats of physical restraint, threats of serious harm to that person or another person, or by


                                                -5-                          310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 6 of 27




means of any scheme, plan, or pattern intended to cause the person to believe that, if that

person did not perform such labor or services, that person or another person would suffer

serious harm or physical restraint. Id.

       The Act also recognizes that victims can be coerced into performing work through

abuse of law or threatened abuse of the legal process. Id. Although the Federal Courts have

not established a bright-line rule as to what exactly constitutes the type of “abuse of legal

process” that is sufficient to support a claim under Section 1598, |several Courts have held

that threats of deportation could amount to an abuse of process and support a claim under

Section 1598.      See Adia v. Granduer Management, Inc., 933 F.3d 89, 93 (2d Cir.

2019)(Finding that that employer’s representation to an employee that “[employer] would

cancel or withdraw his immigration sponsorship if he left them or would be difficult to

them regarding his work”, could constitute an abuse of legal process under Section

1589(a)(3))Joseph v. Signal International, LLC, 2015 WL 1262286, *7 (E.D. Texas, March

17, 2015)(citing Kiwanuka v. Bakilana, 844 F.Supp.2d 107, 115 (D. D.C. 2012))(Finding

that “threats of deportation constitute a condition of servitude induced through abuse of the

legal process”).

       However, as the Ninth Circuit noted in Aguilera v. Aegis Communications Group,

LLC, (when discussing the application of the TVPA), “[n]ot all bad employer-employee

relationships will constitute forced labor.” 72 F.Supp.3d at 978 (citing U.S. v. Dann, 652

F.3d 1160, 1169 (9th Cir.2011))(emphasis added). Moreover, the Court have held that

warnings regarding the potential consequences of an immigrant’s decision to leave the

employer of his or her sponsoring employer is not “serious harm”—and warning of such

a consequence is not a “threat”—under the Trafficking Victims Protection Act. See




                                               -6-                          310364,13014.11
       Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 7 of 27




Headley v. Church of Scientology Int'l, 687 F.3d 1173, 1180 (9th Cir. 2012)(recognizing

that warnings that immigrant employee could have been declared “suppressive persons”

and thus potentially to have lost contact with family, friends if they left their position held

not to constitute violation of Act); Muchira v. Al-Rawaf, 850 F.3d 605, 624 (4th Cir.

2017)(Recognizing warnings of adverse but legitimate consequences do not amount to

coercion that will support claim under abuse of process provisions in Section 1598 of the

Act). As a consequence, as the Third Circuit noted in Zavala v. Wal-Mart Stores, Inc., 691

F.3d 527, 540 (3d Cir. 2012), “[a]bsent some special circumstances, threats of deportation

are insufficient to constitute involuntary servitude.” Thus, as the Court noted in Muchira

v. Al-Rawaf when “applying the Act, we must distinguish between ‘[ ]improper threats or

coercion and permissible warnings of adverse but legitimate consequences.’ ” , 850 F.3d

at 624, citing to Headley, 687 F.3d at 1180 (quoting Bradley, 390 F.3d at 151).

       The cases also conclusively demonstrate that the operative factor is the intentional

compulsion of services. See United States v. Kozminski, 487 U.S. 931, 953, 108 S. Ct.

2751, 2765, 101 L. Ed. 2d 788 (1988)(Finding that “[c]ompulsion of services by the use

or threatened use of physical or legal coercion is a necessary incident of a condition of

involuntary servitude” or to establish a violation of the Act.); Muchira v. Al-Rawaf, 850

F.3d 605, 618 (4th Cir. 2017)(Finding that to establish a claim under Section 1589 “[t]here

must be evidence from which the jury could find “that the employer intended to cause the

victim to believe that she would suffer serious harm … if she did not continue to work.”).

They show that the linchpin of the serious harm analysis under §1589 is not just that serious

harm was threatened but that the employer intended the victim to believe that such harm

would befall her” if she left her employment.” .); Muchira v. Al-Rawaf, 850 F.3d at 618




                                                -7-                          310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 8 of 27




(emphasis added). Thus, a plaintiff, seeking to assert a claim under Section 1589, must

establish that the defendant employer intended for the use physical force, threats, abuse of

process or some other form of mental coercion to cause the plaintiff to reasonably believe

that he or she had a choice but to perform the work. Id.

       The Supreme Court’s decision in United States v. Kozminski, supra,

clearly illustrates this point. In Kozminski, the federal government brought claims against

two farm owners under the criminal portion of the Trafficking Act, after two mentally

retarded men were found laboring on respondents' farm in poor health, in squalid

conditions. The farm owners were convicted at trial for violating the Act. However, Third

Circuit overturned the conviction, finding that the trial court applied an overly broad

interpretation of involuntary servitude. On appeal to the Supreme Court, the government

argued that the Third Circuit was incorrect, contending that broad interpretation of

involuntary servitude should be adopted by the Supreme Court based on the subjective

point of view of the victim. The Supreme Court, however, rejected this argument,

demonstrating that operative factor was the intent of the employer to coerce the victim,

when it noted:

                 The Government has argued that we should adopt a broad
                 construction of “involuntary servitude,” which would
                 prohibit the compulsion of services by any means that, from
                 the victim's point of view, either leaves the victim with no
                 tolerable alternative but to serve the defendant or deprives
                 the victim of the power of choice. Under this interpretation,
                 involuntary servitude would include compulsion through
                 psychological coercion as well as almost any other type of
                 speech or conduct intentionally employed to persuade a
                 reluctant person to work.

                 This interpretation would appear to criminalize a broad
                 range of day-to-day activity. For example, the Government
                 conceded at oral argument that, under its interpretation, … §



                                                -8-                         310364,13014.11
Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 9 of 27




      1584 could be used to punish a parent who coerced an adult
      son or daughter into working in the family business by
      threatening withdrawal of affection. It has also been
      suggested that the Government's construction would cover a
      political leader who uses charisma to induce others to work
      without pay or a religious leader who obtains personal
      services by means of religious indoctrination. As these
      hypotheticals suggest, the Government's interpretation
      would delegate to prosecutors and juries the inherently
      legislative task of determining what type of coercive
      activities are so morally reprehensible that they should be
      punished as crimes. It would also subject individuals to the
      risk of arbitrary or discriminatory prosecution and
      conviction.

      Moreover, as the Government would interpret the statutes,
      the type of coercion prohibited would depend entirely upon
      the victim's state of mind. Under such a view, the statutes
      would provide almost no objective indication of the conduct
      or condition they prohibit, and thus would fail to provide fair
      notice to ordinary people who are required to conform their
      conduct to the law. The Government argues that any such
      difficulties are eliminated by a requirement that the
      defendant harbor a specific intent to hold the victim in
      involuntary servitude. But in light of the Government's
      failure to give any objective content to its construction of the
      phrase “involuntary servitude,” this specific intent
      requirement amounts to little more than an assurance that the
      defendant sought to do “an unknowable something.”

                    *               *                *

      [W]e conclude that Congress did not intend § 1584 to
      encompass the broad and undefined concept of involuntary
      servitude urged upon us by the Government.

                    *               *                *

      Absent change by Congress, we hold that, for purposes of
      criminal prosecution under … §1584, the term “involuntary
      servitude” necessarily means a condition of servitude in
      which the victim is forced to work for the defendant by the
      use or threat of physical restraint or physical injury, or by the
      use or threat of coercion through law or the legal process.
      This definition encompasses those cases in which the
      defendant holds the victim in servitude by placing the victim



                                        -9-                          310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 10 of 27




               in fear of such physical restraint or injury or legal coercion.
               Our holding does not imply that evidence of other means of
               coercion, or of poor working conditions, or of the victim's
               special vulnerabilities is irrelevant in a prosecution under
               these statutes. As we have indicated, the vulnerabilities of
               the victim are relevant in determining whether the physical
               or legal coercion or threats thereof could plausibly have
               compelled the victim to serve. In addition, a trial court could
               properly find that evidence of other means of coercion or of
               extremely poor working conditions is relevant to corroborate
               disputed evidence regarding the use or threatened use of
               physical or legal coercion, the defendant's intention in using
               such means, or the causal effect of such conduct. We hold
               only that the jury must be instructed that compulsion of
               services by the use or threatened use of physical or legal
               coercion is a necessary incident of a condition of involuntary
               servitude.


487 U.S. at 946–53, 108 S. Ct. at 2762–65 (emphasis added).

       The recent decision in Muchira v. Al-Rawaf, 850 F.3d 605 (4th Cir. 2017), is

equally instructive. In Muchira, a Kenyan national, who was employed as a housemaid for

a Saudi family in the United States filed a lawsuit, alleging that she was a victim of “forced

labor” in violation of 18 U.S.C. § 1589. After the trial court dismissed her claims, Muchira

filed an appeal contending that she had presented sufficient evidence upon which a jury

could find that the Saudi family knowingly obtained her labor and services “by means of

serious harm,” in violation of § 1589(a)(2), and “by means of the abuse or threatened abuse

of law or legal process,” in violation of § 1589(a)(3). The Fourth Circuit, however,

disagreed, finding that Muchira’s evidence was insufficient to satisfy the requirements of

the forced labor when it found that:

               Muchira misapprehends the scope of the forced labor statute.
               “[N]ot all bad employer-employee relationships or even bad
               employer-immigrant ... relationships will constitute forced
               labor.” And Muchira cannot establish a forced labor claim
               by presenting evidence that her employment environment



                                               - 10 -                        310364,13014.11
Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 11 of 27




       caused her to experience psychological harm. Rather,
       Muchira must present sufficient evidence upon which a jury
       could reasonably conclude that the Saudi family knowingly
       or intentionally engaged in actions or made threats that
       were sufficiently serious to compel a reasonable person in
       Muchira’s position to remain in the Saudi family’s employ,
       against her will and in order to avoid such threats of harm,
       when she otherwise would have left. She has failed to do so.
       The record does not suggest that the Saudi family knowingly
       forced Muchira to provide her labor or services by means of
       serious harm or threats of serious harm, that she continued
       to labor in order to avoid physical or psychological harm, or
       that the conditions of her employment were such that she
       reasonably believed that she had no viable “exit option.”


                    *                *              *

       [E]ven if there were sufficient evidence upon which a jury
       could conclude that the “house rules” and other employment
       conditions were “sufficiently serious” to cause Muchira to
       reasonably believe that she could not terminate her
       employment and return to Kenya, there is no evidence that
       the Saudi family knowingly subjected Muchira to those
       conditions as a means to coerce her into staying when she
       otherwise would have left. According to Muchira’s own
       testimony, the Saudi family asked her if she would like to
       continue to work for the family in the United States, while
       she was in Kenya and outside of their control, and they
       employed no means of force or threats to bring her here.
       They never discussed the continued applicability of the
       cultural rules in the United States, and Muchira never asked
       to return to Saudi Arabia or Kenya. In short, the employment
       relationship was for the most part unchanged from what it
       had been in Saudi Arabia, both from the standpoint of the
       Saudi family and Muchira.

       Accordingly, we agree that Muchira failed to present
       sufficient evidence to demonstrate that the Saudi family
       knowingly coerced her into providing labor and services for
       them in the United States by subjecting her to harm “that
       [was] sufficiently serious, under all the surrounding
       circumstances, to compel a reasonable person of the same
       background and in the same circumstances [as Muchira] to
       continue performing labor or services in order to avoid
       incurring that harm.” 18 U.S.C. § 1589(c).



                                     - 11 -                       310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 12 of 27




                 We likewise reject Muchira’s claims that she has presented
                 sufficient evidence that the Saudi family knowingly coerced
                 her into providing her labor and services by “by means of the
                 abuse or threatened abuse of law or legal process.”


                               *                *              *

                 Again, Muchira misapprehends the statutory requirements of
                 the TVPA. The term “ ‘abuse or threatened abuse of law or
                 legal process,’ means the use or threatened use of a law or
                 legal process ... in order to exert pressure on another person
                 to cause that person to take some action or refrain from
                 taking some action.” It requires more than evidence that a
                 defendant violated other laws of this country or encouraged
                 others to do the same. It requires proof that the defendant
                 “knowingly” abused the law or legal process as a means to
                 coerce the victim to provide labor or services against her
                 will.

850 F.3d at 620–23 (emphasis added)

       The reasoning of the Court in Kozminski, supra, and Muchira v. Al-Rawaf, supra,

demonstrates beyond question that the intent of the employer to coerce the employee to

take or remain in the position is a requirement to assert a claim of involuntary servitude

under the Act.

       The Courts also recognize that an alleged victim’s claim or belief that he was

coerced into involuntary servitude must be reasonable. See Zavala v. Wal Mart Stores Inc.,

691 F.3d at 540–41 (Finding that immigrant workers could not assert for involuntary

servitude or use claim under Trafficking Act as predicate for RICO claim, because

evidence showed that workers has ability to switch jobs and freely moved between

employers); Aguilera v. Aegis Commc'ns Grp., LLC, 72 F.Supp.3d at 978 (Recognizing

that to assert claim under Section 1589 of Trafficking Act “[t]he threat considered from the

vantage point of a reasonable person in the place of the victim must be sufficiently serious



                                                - 12 -                       310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 13 of 27




to compel the person to remain.”); Muchira v. Al-Rawaf, 850 F.3d at 618 (“The harm or

threat of harm, “considered from the vantage point of a reasonable person in the place of

the victim, must be ‘sufficiently serious’ to compel that person to remain” in her condition

of servitude when she otherwise would have left.”); Velez v. Sanchez, 754 F. Supp. 2d 488,

498 (E.D.N.Y. 2010)(Finding that plaintiff failed to state claim under Section 1598,

because a reasonable jury could not conclude that Velez faced a threat of force or serious

harm if she attempted to leave due to her own admissions that she never feared physical

harm from either Betsy or Shari and because her own testimony demonstrates that she did

not feel forced to work because of threats of deportation and instead made a voluntary

choice to stay to make a life for herself in the United States). As a result, an employee

cannot assert a claim under the Act or allege involuntary servitude if the employee knows

or understands that he or she has a choice and can voluntarily quit or leave. Id.

       The Third Circuit’s decision in Zavala v. Wal Mart Stores Inc., supra, provides a

perfect example of this principle. In Zavala, supra, illegal immigrants who took jobs with

contractors and subcontractors of Wal–Mart engaged to clean its stores brought claims

under RICO against Wal Mart, contending that alleged violations of the Trafficking Act

based on claims of involuntary servitude constituted the predicate acts that allowed them

to assert the RICO claims against Walmart. The Third Circuit, however, rejected this

argument and affirmed the trial court decision, which dismissed these claims, finding that

the workers could not assert claims under RICO through the Trafficking Act based of

involuntary servitude, when it held:

               To the extent Plaintiffs allege that they were threatened with
               deportation, those allegations are likewise insufficient to
               constitute involuntary servitude. In United States v.
               Kozminski, the Supreme Court observed that it was



                                              - 13 -                        310364,13014.11
Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 14 of 27




       “possible” that threatening an immigrant with deportation
       might amount to a “threat of legal coercion” resulting in
       involuntary servitude. At the same time, the Court endorsed
       Judge Friendly's observation in United States v. Shackney,
       333 F.2d 475 (2d Cir.1964): “The most ardent believer in
       civil rights legislation might not think that cause would be
       advanced by permitting the awful machinery of the criminal
       law to be brought into play whenever an employee asserts
       that his will to quit has been subdued by a threat which
       seriously affects his future welfare but as to which he still
       has a choice, however painful.”. In Shackney, the Second
       Circuit further held:

              [W]e see no basis for concluding that because the
              statute can be satisfied by a credible threat of
              imprisonment, it should also be considered satisfied
              by a threat to have the employee sent back to the
              country of his origin, at least absent circumstances
              which would make such deportation equivalent to
              imprisonment or worse.... [A] holding in involuntary
              servitude means to us action by the master causing
              the servant to have, or to believe he has, no way to
              avoid continued service or confinement, ... not a
              situation where the servant knows he has a choice
              between continued service and freedom, even if the
              master has led him to believe that the choice may
              entail consequences that are exceedingly bad....
              While a credible threat of deportation may come
              close to the line, it still leaves the employee with a
              choice, and we do not see how we could fairly bring
              it within § 1584 without encompassing other types of
              threat.

       We agree with Judge Friendly's analysis. Absent some
       special circumstances, threats of deportation are insufficient
       to constitute involuntary servitude.

       Plaintiffs do not claim that they were compelled to come to
       work each day. While they allege that managers often kept
       them beyond the end of their shift to finish their work, they
       do not claim that they were forced to remain once that work
       was finished. The record demonstrates that Plaintiffs often
       switched jobs, freely moving to different employers in
       different cities. Plaintiffs do not allege that previous
       employers ever pursued them to compel their return to a
       previous position. And while a broad reading of Plaintiffs'



                                      - 14 -                       310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 15 of 27




               allegations could lead to the conclusion that they were
               threatened with deportation for refusing to work, that is
               legally insufficient to constitute involuntary servitude.


691 F.3d at 540–41.

       The application of these principles to the Plaintiff’s claim under Section 1598 of

the Act, likewise, compels the dismissal of this portion his claim/Complaint. Indeed,

Plaintiff’s Complaint is utterly devoid of any allegations of Cogent intentionally

threatening Plaintiff or otherwise intentionally coercing him to remain in Cogent’s employ.

(See Doc. No. 1, generally). Plaintiff’s only allegations of wrongdoing against Cogent

involve Cogent’s purported lackadaisical approach to helping Plaintiff obtain a Green Card

and Cogent’s supposed failure to pay Plaintiff for a month of work. (See Doc. No. 1 at ¶¶3,

30, 32, 33). The averments of Plaintiff’s Complaint establish no connection between these

actions and Plaintiff’s decision to remain in his position or that any way establish that that

was the intended effect of Defendant’s conduct.

       There is no allegation that demonstrates or alleges how Defendant’s action forced

Plaintiff to remain employed by Defendant or that otherwise suggest that the actions of the

Defendant forced him to reasonably believe that he had no choice other than to remain in

this job. In fact, Plaintiff’s own allegations demonstrate that he left Defendant’s

employment voluntarily after April 30, 2019 (See Complaint, ¶31).

       Plaintiff’s Complaint is also devoid of any allegation that Cogent abused the legal

process or threatened his immigration status, beyond a conclusory statement that Cogent

unlawfully retaliated against Plaintiff by withholding pay, due to Plaintiff’s purported

complaints of illegal treatment, thus jeopardizing Plaintiff’s visa status. (See Plaintiff’s

Complaint at ¶35(d)). It is unknown how an alleged withholding of a month’s pay could



                                               - 15 -                        310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 16 of 27




jeopardize one’s immigration status, other than possibly making it harder for the

applicant/immigrant to pay counsel or filing fees. Such a connection, however, is tenuous

at best as Plaintiff admittedly was paid a considerable amount of wages for the year and a

half period before April of 2019 or otherwise cause him to remain employed with

Defendant. Although Plaintiff alleges that Cogent failed to provide assistance to Plaintiff

in obtaining a Green Card, Plaintiff fails to allege that Cogent’s inaction was designed to

coerce him to remain in Cogent’s employ against his will. To the contrary, the allegations

in Plaintiff’s own complaint demonstrate that he was well-compensated for his services by

receiving a high hourly wage and fringe benefits. Such an arrangement implies a traditional

employee-employer relationship rather than the type of coercive behavior which the

Trafficking Act was designed to address. Accordingly, Plaintiff’s claims under Section

1598 should be dismissed.


2. 18 U.S.C. §1590 – Trafficking with Respect to Peonage, Slavery, Involuntary
   Servitude, or Forced Labor.


       Plaintiff’s Complaint also does not state a claim under Section 1590 of the

Trafficking Act. Section 18 U.S.C.A. §1590 provides, in pertinent part:

               (a) Whoever knowingly recruits, harbors, transports,
                   provides, or obtains by any means, any person for labor
                   or services in violation of this chapter shall be fined
                   under this title or imprisoned not more than 20 years, or
                   both. If death results from the violation of this section, or
                   if the violation includes kidnapping or an attempt to
                   kidnap, aggravated sexual abuse, or the attempt to
                   commit aggravated sexual abuse, or an attempt to kill,
                   the defendant shall be fined under this title or imprisoned
                   for any term of years or life, or both.

See 18 U.S.C.A. §1590.




                                               - 16 -                         310364,13014.11
        Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 17 of 27




         As discussed in the case of Martinez-Rodriguez v. Giles, 391 F.Supp. 3d 985, 999

(D. Idaho 2019), “[a]s a threshold matter, a §1590 claim depends on a predicate

[Trafficking Act] offense—such as forced labor.” Id. (citing Lagayan v. Oden, 199 F.

Supp. 3d 21, 29 (D.C.C. 2016)). If the underlying activity is not a violation of the

Trafficking Act, the action cannot support a claim under Section 1590. Id.

         In addition, mere disagreements regarding job duties or employment obligations do

not rise to the level of predicate offenses and therefore will not support a claim under

Section 1590 of the Act. Martinez-Rodriguez v. Giles, 391 F.Supp. 3d at 1000. For

example, in Martinez-Rodriguez, a group of professional veterinarians sued an employer

under Section 1590 of the Trafficking Act claiming that the employer engaged in a

conspiracy to bring the veterinarians to the United States for the purpose of forced labor.

The District Court, however, disagreed, finding that the veterinarians’ claims under Section

1590 were not sustainable as there was no underlying violation of Section 1589 when it

held:

                [T]he Court has weighed all of the facts and—even
                accepting Plaintiffs' version as true (as is the Court's duty at
                summary judgment)—the testimony and evidence does not
                amount to either forced labor or trafficking under the
                [Trafficking Act]. At the least, the issues raised are
                disagreements about job duties, employment obligations, or
                expectations, and at the very most they are employment,
                contract, or discrimination claims,[fn 7] but none of the
                testimony rises to the level of federal trafficking or forced
                labor.

                       [fn 7] Said differently, there are clearly
                       disagreements in this case—potentially even
                       material disputes—concerning whether or not
                       Defendants fulfilled their promises in regard to work
                       duties, working conditions, or job compensation;
                       however, none of these arguments are relevant to the
                       claims of forced labor or trafficking (or if they are



                                                - 17 -                        310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 18 of 27




                       related, it is only secondary). The question at issue in
                       these federal [Trafficking Act] claims is whether
                       Defendants knowingly obtained and kept Plaintiffs
                       employed through illegal means. The Court does not
                       find sufficient evidence (and no dispute as to any
                       evidence) to support such a finding.

391 F. Supp. 3d 985, 1000 (D. Idaho 2019)

       Similarly, the claims asserted by Plaintiff are more akin to employment and

contractual disputes, which do not rise to an actionable claim for a violation of the forced

labor statute. As a result, this Court, like the Court in Martinez-Rodriguez v. Giles, supra,

should find that they do not establish a cognizable forced labor claim, and dismiss

Plaintiff’s claim under this Section of the Act.


3. 18 U.S.C. §1592 - Unlawful Conduct with Respect to Documents in Furtherance
   of Trafficking, Peonage, Slavery, Involuntary Servitude, or Forced Labor.


       Section 18 U.S.C. §1592 provides in pertinent part:

               (a) Whoever knowingly destroys, conceals, removes, confiscates, or
                   possesses any actual or purported passport or other immigration
                   document, or any other actual or purported government identification
                   document, of another person—

                       (1) in the course of a violation of section
                           1581, 1583, 1584, 1589, 1590, 1591, or 1594(a);

                       (2) with intent to violate section 1581, 1583, 1584, 1589, 1590,
                           or 1591; or

                       (3) to prevent or restrict or to attempt to prevent or restrict, without
                           lawful authority, the person's liberty to move or travel, in order
                           to maintain the labor or services of that person, when the person
                           is or has been a victim of a severe form of trafficking in persons,
                           as defined in section 103 of the Trafficking Victims Protection
                           Act of 2000,

                   shall be fined under this title or imprisoned for not more than 5 years,
                   or both.



                                               - 18 -                        310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 19 of 27




See 18 U.S.C. §1592.

       However, as with other claims under the Trafficking Act, in order to establish a

claim under Section 1592, a plaintiff must prove intent or specifically that the destruction,

concealment, confiscation of possession of his or her passport, destroys, conceals, removes,

confiscates, or possesses any actual or purported passport or other immigration document,

was done with the intent to force the victim to perform a job or service or stay in that job.

See United States v. Alstatt, 858 F. Supp. 2d 1032, 1047 (D. Neb. 2012)(Finding that

government could not assert claim under Section 1592 despite its retention of victim’s

passport, because the court cannot find beyond a reasonable doubt that the defendants

intended to commit peonage). In recognition of this requirement, the cases where plaintiffs

have successfully sustained claims for a violation of this Section involve scenarios where

defendants assert and maintain actual control over an individual’s physical immigration

documents. See Lagayan v. Oden, 199 F. Supp. 3d at 28-29 (Finding that allegations that

employer took her passport from her before she boarded the plane to the United States and,

kept the passport hidden in their home “for the entirety of Plaintiff’s work for them. Was

sufficient to support claim under Section 1592); Nunag–Tanedo, 790 F.Supp.2d at 1147

(Finding that alleged instances where Defendants possessed and refused to return passports

and visas was sufficient to state a claim under § 1592); Franco v. Diaz, 51 F. Supp. 3d 235,

247 (E.D.N.Y. 2014)(Finding that Plaintiff allegations that her passport was taken from

her under false pretenses shortly after her arrival, and that her employer later came into

possession of it and kept it from her were sufficient to state claims under Section 1592).

       Plaintiff’s Complaint is completely devoid of any such allegation, beyond

conclusory statements. Although his Complaint contains an unsupported allegation that



                                              - 19 -                        310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 20 of 27




Cogent knowingly violated this Section “as described above,” he fails to allege any factual

basis for that contention beyond a mere recitation of the text of the statue and the

unsupported allegation that Cogent knowingly violated this Section “as described above”

(See Doc. No. 1 at ¶43-44, generally). The previous portions of the Complaint, however,

fails to identify any factual basis for that contention. In the preceding parts of the

Complaint, Plaintiff does not allege that how Cogent obtained his passport or when

destroyed, confiscated, concealed, withheld or intentionally did anything with respect to

his passport other than apparently failing to live up to the alleged promise to help him

secure a Green Card. More importantly, he fails to allege that Cogent destroyed, or

confiscated with the express intent of forcing him into involuntary servitude. This claim

therefore does not rise to the level of intent necessary to assert a claim under Section 1592.

Accordingly, Plaintiff is unable to support a claim for violation of the Trafficking Act based

on this Section.


4. 18 U.S.C. §1597 - Unlawful Conduct With Respect to Immigration Documents.


       Section 18 U.S.C. §1597 provides in pertinent part:

           (a) Destruction, Concealment, Removal, Confiscation, or
               Possession of Immigration Documents. -- It shall be
               unlawful for any person to knowingly destroy, conceal,
               remove, confiscate, or possess, an actual or purported
               passport or other immigration document of another
               individual –

                (1) in the course of violating section 1351 of this title or
                    section 274 of the Immigration and Nationality Act (8
                    U.S.C. 1324);

                (2) with intent to violate section 1351 of this title or section
                    274 of the Immigration and Nationality Act (8 U.S.C.
                    1324); or



                                               - 20 -                         310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 21 of 27




                (3) in order to, without lawful authority, maintain, prevent,
                    or restrict the labor of services of the individual.

See Section 18 U.S.C. §1597.

       Although there appears to be no Court that has addressed this issue, Defendant

submits that, like claims under other sections the Trafficking, in order to establish a claim

under Section 1597, a plaintiff must prove intent or specifically that the destruction,

concealment, confiscation of possession of his or her passport, destroys, conceals, removes,

confiscates, or possesses any actual or purported passport or other immigration document,

intentionally in an effort to coerce the victim into involuntary servitude. Cf. United States

v. Alstatt, 858 F. Supp. 2d 1032, 1047 (D. Neb. 2012)(Finding that government could not

assert claim under the Act despite its retention of victim’s passport, because the court

cannot find beyond a reasonable doubt that the defendants intended to commit peonage).

       Plaintiff’s Complaint is completely devoid of any such allegation that would

support a claim under this section, beyond a mere recitation of the text of the statue and

the unsupported allegation that Cogent knowingly violated this Section “as described

above” (See Doc. No. 1 at ¶43-44, generally). Once again, it is important to note that the

preceding parts of the Complaint do not identify any factual basis for that contention.

Plaintiff does not allege that Cogent destroyed, confiscated, concealed, withheld or

intentionally did anything with respect to his passport other than apparently failing to live

up to the alleged promise to help him secure a Green Card. Accordingly, the Court should

find that Plaintiff is unable to support a claim for violation of the Trafficking Act based on

this Section.




                                               - 21 -                        310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 22 of 27




B. Count IV of Plaintiff’s Complaint Fails to Set Forth a Viable Claim Against
   Cogent for Intentional Infliction of Emotional Distress.


       The factual averments of Plaintiff’s Complaint also cannot, and do not, support a

claim for Intentional Infliction of Emotional Distress as that tort has been defined by the

state courts of Pennsylvania.

       In particular, Pennsylvania law provides the limited right to recover damages from

“[o]ne who by extreme and outrageous conduct intentionally or recklessly causes severe

emotional distress to another.” Winer v. Senior Living Guide, Inc., 2013 WL 1217582,

*14 (W.D. Pa. Jan. 17, 2013)(citing Hoy v. Angelone, 554 Pa. 134, 720 A.2d 745, 753

(1998). However, the Courts “[h]ave been wary to allow recovery for a claim of intentional

infliction of emotional distress.” Id. at *15. “Only if conduct which is extreme or clearly

outrageous is established will a claim be proven.” Id. As the Pennsylvania Superior Court

noted, “[t]he conduct must be so outrageous in character, and so extreme in degree, as to

go beyond all possible bounds of decency and to be regarded as atrocious, and utterly

intolerable in a civilized society.”      Id. (citing Buczek v. First National Bank of

Mifflintown, 366 Pa. Super. 551, 558, 531 A.2d 1122, 1125 (1987)). “Described another

way, [i]t has not been enough that the defendant has acted with intent which is tortious or

even criminal, or that he has intended to inflict emotional distress, or even that his conduct

has been characterized by ‘malice,’ or a degree of aggravation that would entitle the

plaintiff to punitive damages for another tort.” Id. (citing Daughen v. Fox, 372 Pa. Super.

405, 412, 539 A.2d 858, 861 (1988).

       “Only a few cases have presented behavior so “outrageous” that courts have been

willing to allow a claim for intentional infliction of emotional distress.” Id. (see




                                               - 22 -                        310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 23 of 27




also Papieves v. Lawrence, 437 Pa. 373, 263 A.2d 118 (1970)(defendant stuck and killed

the plaintiffs' son with a car, failed to seek medical attention, and buried the body in a

field); Banyas v. Lower Bucks Hosp., 293 Pa. Super. 122, 437 A.2d 1236 (1981)(plaintiff

was involved in a fight which resulted in the other participant receiving a broken jaw that

required surgery, but the person died during surgery due to hospital negligence; the hospital

falsified the records and the plaintiff was charged with murder); Chuy v. Philadelphia

Eagles Football Club, 595 F.2d 1265 (3d Cir.1979)(team physician falsely reported to the

media that football player had a fatal disease)).

       According to Plaintiff’s Complaint, Cogent’s alleged conduct includes:

underpaying Plaintiff’s wages for one (1) month (See Doc No. 1 at ¶¶3, 33), failing to assist

Plaintiff in obtaining a Green Card (Id. at ¶¶3, 32), and general unspecified allegations of

verbal abuse (Id. at ¶¶3, 35(c)). Such allegations fall well short of the “outrageous

behavior” standard articulated by the Courts in Papieves, Banyas, and Chuy. To the

contrary, Plaintiff’s allegations against Cogent are more properly classified as mundane

employment disputes rather than extreme, outrageous conduct that goes beyond the bounds

of human decency. Accordingly, as Plaintiff has failed to allege any conduct on the part

of Cogent that would meet the requisite standard to support a claim for Intentional

Infliction of Emotional Distress, Count IV of Plaintiff’s Complaint must be dismissed, with

prejudice.


C. Count V of Plaintiff’s Complaint Fails to Set Forth a Viable Claim Against Cogent
   for Negligent Infliction of Emotional Distress.


   The factual averments of Plaintiff’s Complaint also do not support a claim for

Negligent Infliction of Emotional Distress. Despite Plaintiff’s attempt to expand a duty to



                                               - 23 -                       310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 24 of 27




Cogent under various constitutional, federal statutory, and international legal provisions1,

a claim for Negligent Infliction of Emotional Distress is driven by state law. See Jayme v.

MCI Corp., 328 F. App'x 768, 770 (3d Cir. 2008)(“[A]claim for infliction of emotional

distress is similarly a matter of state law”).

        Under Pennsylvania law, a cause of action for negligent infliction of emotional

distress (“NIED”) has been limited to the following four factual scenarios: (1) situations

where the defendant had a special contractual or fiduciary relationship with the plaintiff;

(2) the plaintiff was subjected to a physical impact; (3) the plaintiff was in a zone of danger,

thereby reasonably experiencing a fear of impending physical injury; and (4) the plaintiff

observed a tortious injury to a close relative. Weiley v. Albert Einstein Medical Center, 51

A.3d 202 (Pa.Super. 2012); Toney v. Chester County Hosp., 961 A.2d 192 (Pa.Super.

2008), 36 A.3d 83 (Pa. 2011); MDB v. Punxsutawney Christian Sch., 386 F. Supp. 3d 565,

592 (W.D. Pa. 2019).

        In addition, the Pennsylvania Supreme Court also recognized that “[n]ot all

breaches of duties should result in compensable emotional distress claims.” Toney v.

Chester Cty. Hosp., 614 Pa. 98, 111, 36 A.3d 83, 91 (2011). Instead, the Pennsylvania

Supreme Court has also “found it prudent to limit the reach of [a claim for negligent

infliction of emotional distress] to preexisting relationships involving duties that obviously

and objectively hold the potential of deep emotional harm in the event of breach.” Toney

v. Chester County Hospital, 614 Pa. 98, 36 A.3d 83, 95 (2011). “The special relationships

must encompass an implied duty to care for the plaintiff's emotional well-being” and “[t]he

potential emotional harm must not be the type that a reasonable person is expected to bear.”


1None of the statutory provision cited in Count of Plaintiff’s Complaint provide a claimant with the
express right to recover damages for negligent infliction of emotional distress.


                                                  - 24 -                          310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 25 of 27




Id. “Compensable emotional harm has been described as “likely to be experienced as a

visceral and devastating assault on the self” such that it “resemble[s] physical agony in its

brutality.”” Id.; MDB v. Punxsutawney Christian Sch., 386 F. Supp. 3d at 594.

       The Courts have also held that to sustain a cause of action under any of the four

theories of negligent infliction of emotional distress, the plaintiff must have experienced

physical injury as a result of having been exposed to a traumatic event. Toney v. Chester

County Hosp., 2008 PA Super 268, 961 A.2d 192 (2008), order aff'd, 614 Pa. 98, 36 A.3d

83 (2011) (Finding that long-continued nausea or headaches, repeated hysterical attacks,

or mental aberration is sufficient physical injury to maintain NIED cause of action);

Simmons v. AAA E. Cent. Century III Office, No. CIV.A. 12-1457, 2012 WL 5208630, at

*2 (W.D. Pa. Oct. 19, 2012)(Dismissing plaintiff’s NIED claim because “he fail[ed] to

allege any sort of physical manifestation of the emotional harm that he allegedly suffered

at the hands of Defendant.”).

       In the present case, Plaintiff’s Complaint fails to allege that his relationship with

Cogent was anything more than that of an employee and employer. Furthermore, Plaintiff’s

alleged harm consists of a purported wage underpayment, Cogent’s alleged failure to assist

Plaintiff in obtaining a Green Card, and unspecified verbal abuse. (See Doc. No. 1 at ¶¶3,

30, 32). Such actions, even if true, would not result in “visceral and devastating assault on

the self.” Moreover, Plaintiff’s Complaint lacks any allegations that Cogent’s purported

negligent infliction of emotional distress resulted in bodily harm to Plaintiff. Accordingly,

under the case law cited above, Count V of Plaintiff’s Complaint must be dismissed.




                                              - 25 -                        310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 26 of 27




                                   III.   CONCLUSION


       For the good and sound reasons advanced in its Partial Motion to Dismiss and Brief

in Support, Defendant Cogent Infotech Corp. respectfully requests that this Court grant its

Partial Motion to Dismiss in its entirety and dismiss Counts I, IV, and V of Plaintiff’s

Complaint with prejudice because any amendment would be futile.




                                             Respectfully submitted,

                                             MAIELLO, BRUNGO & MAIELLO, LLP


                                             /s/ Steven P. Engel
                                             Steven P. Engel, Esquire
                                             Pa. I.D. #74524
                                             Peter J. Halesey, Esquire
                                             Pa. I.D. #313708
                                             Southside Works
                                             424 South 27th Street, Suite 210
                                             Pittsburgh, PA 15203
                                             (412) 242-4400

                                             (Attorneys for Defendant)




                                             - 26 -                       310364,13014.11
      Case 2:19-cv-01658-NR Document 8 Filed 03/28/20 Page 27 of 27




                            CERTIFICATE OF SERVICE


     I, the undersigned, hereby certify that on this 28th day of March, 2020, a true and

correct copy of the foregoing Brief in Support of Partial Motion to Dismiss Plaintiff’s

Complaint Pursuant to Fed.R.Civ.P. 12(b)(6) has been sent via First-Class U.S. Mail,

and has been electronically filed with the Clerk of Court via the District Court Electronic

Case Filing system, which will deliver notification of such filing to the following

individuals:



                               Benjamin J. Sweet, Esquire
                               The Sweet Law Firm, P.C.
                                 1145 Bower Hill Road
                                       Suite 104
                                 Pittsburgh, PA 15243

                             Christopher L. Nelson, Esquire
                                 John J. Gross, Esquire
                              The Weiser Law Firm, P.C.
                                   22 Cassatt Avenue
                                   Berwyn, PA 19312




                                             MAIELLO, BRUNGO & MAIELLO, LLP



                                             /s/ Steven P. Engel
                                             Steven P. Engel, Esquire




                                             - 27 -                       310364,13014.11
